Citation Nr: 1521055	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  11-09 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for the period prior to July 3, 2013, for service-connected posttraumatic stress disorder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to July 3, 2013.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from March 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Regional Office (RO) in Atlanta, Georgia.

During the pendency of the appeal, a June 2014 rating decision granted an increased 100 percent evaluation for PTSD effective July 3, 2013.  Although the RO indicated that the issue of TDIU was moot in light of the grant of a 100 percent schedular rating, the Board notes there is some evidence the Veteran was not working prior to July 3, 2013.  Accordingly, the issues on appeal have been recharacterized as reflected on the title page. 

In February 2015, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.

The issue of TDIU is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the period on appeal, the Veteran's PTSD symptoms have been productive of chronic sleep impairment, suspiciousness, and GAF scores from 40 to 75.



CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for service-connected posttraumatic stress disorder have been approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Rating for PTSD 

The Veteran seeks a higher disability rating for his service-connected posttraumatic stress disorder (PTSD), which is rated at 30 percent since September 16, 2003.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  He submitted his claim for increase in September 2009.  The Veteran stated in his substantive appeal (VA Form 9) for this claim that his anger issues and social relationship problems should have been emphasized more by the psychiatrists that evaluated him because his anger issues strongly affected his work with children.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this General Rating Formula, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, evaluation is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The GAF score is only part of the evaluation of symptoms of PTSD.  A Board decision will consider all the evidence as to the extent of the disability including the GAF score.  GAF scores do not equate to specific levels of evaluation under the schedular criteria.

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 40 and 31 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

The Board finds that throughout the period on appeal, the Veteran's PTSD has met the criteria for a rating of 50 percent.  VA examinations reflect that the Veteran's PTSD symptomatology includes chronic sleep impairments and suspiciousness.  His GAF scores for this period were between 40 and 75. 

In September 2009, the Veteran's wife, sister, and church pastor submitted individual statements in support of his claim.  The Veteran's spouse reported that he constantly struggles to get a decent night sleep, and that he is up and down looking out the windows.  She stated that the Veteran fights the war in his sleep, and sleeps with a gun under the bed.  She indicated that he cannot watch anything on television with gun fire.  The Veteran's spouse also reported stories of events that occurred during this period of his life that tend to dominate the conversation.  The Veteran's sister reported witnessing him getting out of the bed during the night and hiding under the bed or bathtub to escape the enemies.  The Veteran's pastor reported that he had been receiving counseling to deal with symptoms of emotional arousal, including flashbacks, nightmares, anxiety, anger and self-destructive behavior.

A VA treatment record from September 2009 shows that the Veteran was evaluated for his current PTSD symptoms.  He described intrusive memories, distressing dreams, became tearful during the session.  He avoided thoughts and conversations related to the traumatic event but indicated he talked more to his preacher and spouse about it.  He described isolating himself from others but did not answer as to whether this isolation prevented him from doing anything he wanted or needed to do.  He did state that he attends football games but avoided barber shops as jokes could provoke anger.  The physician felt it may be more a problem with social interaction and anger than trauma-specific triggers.  The Veteran stated he sometimes lost sense of time and did not know what day it was when he woke up but the physician explained such memory lapses were not trauma related or congruent with PTSD.  He reported sleep disturbance and irritability or outbursts evidenced by him taking no personal responsibility for anger responses blaming it on how bad a night it was or if others triggered him.  He described poor concentration and hypervigilance and exaggerated startle.  Psychosis/suicide evaluation noted that he debates suicide but talks himself out of it and gets the focus of attention off of himself.  He reported a history of attempted police assisted suicide but his description seemed more an antisocial act.  He reported homicidal ideation about son-in-law, particularly if the son-in-law were to hurt his daughter.  He described history of violence towards animals and choking someone while under the influence.  All violent acts were reported in the distant past and/or while under influence of alcohol.  The Veteran indicated he had been married for over 40 years and also maintains a close relationship with his two children.  The examiner noted that the Veteran appeared to have a strong, stable support network through his family and church but it was unclear to what degree he used that support.  He indicated he was a retired postal worker who was currently employed full-time with the board of education as an instructor provider.  He denied any occupational discord or current problems at work.  The examiner noted that the Veteran was alert and oriented.  His attention and concentration were adequate and his memory was intact.  The examiner described his mood as angry and affect was constrained.  Eye contact was variable, avoidant and glaring.  The Veteran's speech was at a normal rate, and he spoke continuously throughout the evaluation.  He denied any hallucinations, and his insight and judgment appeared to be limited in specific spheres, but his understanding was good.  The examiner assigned the Veteran a GAF score of 65, which is indicative of moderate symptoms or moderate difficulty with social and occupational functioning.  

Another VA treatment record from October 2009 shows that the Veteran reported nightmares and flashbacks occurring 2 to 3 times per week.  He also endorsed symptoms of being easily angered for no reason.  He reported that he did not feel well around others as he was afraid of his reaction according to their behavior and therefore he withdraws to prevent problems.  He described his memory as poor at times because his mind was full.  He slept with a shotgun at his side.  The examining psychiatrist noted that the Veteran was oriented and answered questions easily.  He was cooperative and pleasant.  The psychiatrist found no evidence of psychotic thought process and there was no evidence of loosened associations or flight of ideas.  He did not report hallucinations, and his mood was described as mildly apprehensive, but improving during the course of the session.  There was no evidence of destructive ideation directed at him or others and his memory was intact.  The examiner found the Veteran's insight and judgment were good.  The Veteran was assigned a GAF score of 50.

On VA examination in December 2009, the Veteran stated that he still lived with his wife.  Since the prior evaluation he had retired from the Postal Service after 30 years of working there and for the prior 5 years worked for the Board of Education as an "instructor provider" for math intervention for children.  He described a typical day's activities as involving youth work, church activities, household chores, and yard work.  He reported having unusual social activities with his spouse.  The Veteran denied any specific hobbies.  He stated that his current psychiatric problems as "it's a war."  He also complained of environmental triggers such as TV news, nightmares about Vietnam, and recurrent thoughts two to three times per week.  During the interview, the examiner reported that the Veteran was polite and cooperative.  He was not in acute distress, and his affect was appropriate and unconstricted.  The Veteran's mood appeared to be within normal limits, and he was alert and oriented, relevant and coherent.  He did not exhibit thoughts of harming himself or others.  There was no impairment of his thought processes.  The examiner reported he was competent and able to manage his VA financial affairs.  The examiner also reported that the estimated impact of the Veteran's psychiatric symptoms on his social functional was minimal in degree.  The examiner reported there was no impact on his occupational functioning as he had completed a successful career with the postal service and was employed at the time of the examination.  The examiner provided a diagnosis of PTSD by history, and assigned the Veteran a GAF score of 75.

A VA record in April 2010 reflected the Veteran's appearance was within normal limits but eye contact he stared away.  He was cooperative during the course of treatment and had no apparent involuntary movement.  Mood was within normal limits.  Affect was flat and thought process was rambling although content was appropriate.  He denied suicidal or homicidal ideas. Perceptions were normal.  He was alert and oriented in all spheres.  Memory was intact.  Insight indicated he understood problems but was unable to verbalize possible solutions to problems.  Judgment capacity was described as able to make informed decisions but had partial understanding or a mild to moderate impairment.  GAF was 60.  During this visit the Veteran at one point reported mood swings and anger.  He contradicted himself in the effect of medication and also whether he had trouble at work.  

A VA treatment record from July 2010 shows that the Veteran was well groomed, had normal speech, and had rational and goal-directed thought process although the content was concerned with narcissistic injuries.  The psychiatrist found the Veteran's mood to be euthymic, and his affect was appropriate.  His cognition was noted as grossly intact.  He did not have any suicidal or homicidal ideations.  The Veteran's GAF score was found to be somewhere between 65 and 70.

A VA treatment record from February 2011 shows the Veteran was evaluated again for his PTSD symptoms.  The psychiatrist noted that the Veteran was dressed appropriately in casual clothes, and that his grooming and personal hygiene were good.  The Veteran sat quietly, without a movement disorder and answered questions easily and reached goal ideas without difficulty.  He was also able to establish a good rapport.  The psychiatrist found the Veteran to speak calmly and at a normal speed.  He was also articulate, informative, cooperative, pleasant, and appropriate.  There was no evidence of psychotic thought process found.  The Veteran's thoughts were noted to be logical, coherent, and linear.  There was no evidence of loosened associations, or flight of ideas.  There was no evidence of tangential or circumstantial thinking, hallucinations, delusions, obsessions, or compulsions.  His mood was described by the psychiatrist as mildly apprehensive, but improved during the course of the session.  His affect was found to be neutral in amplitude.  There was no evidence of destructive ideation directed at him or others.  His memory for recent and remote events was intact.  The Veteran's intellectual functioning was in the normal range, and his insight and judgment for routine life events was good.  His GAF score assigned at this time was 60.

From July through October of 2011, the Veteran's VA treatment records indicate a GAF score of 40.  However, mental status examination shows that the Veteran was well kempt and had a generally cooperative attitude.  Some of the records from this period note that he was also "agitated," but he would become calm over time.  His behavior was "decreased confrontational," and sometimes also "entitled."  The Veteran's speech was of a regular rate and rhythm.  His thought process was concrete and his thought content was concerned about nightmares he was having.  He denied hallucinations or delusions, and his cognition was evaluated as alert and oriented to person, place, time, and situation.  The Veteran's affect was "appropriate related and feel," and his insight and judgment were described as "fair to good."  

A VA treatment record from September 2012 notes that a definitive diagnosis could not be made at that time "given the discrepancies in the Veteran's self-report and his response style on objective personality assessment..."  The psychiatrist reported that the "Veteran does not seem to be a reliable historian and objective assessment results were invalid and therefore uninterruptable."  However, she did note that the Veteran "does consistently report antisocial personality traits."  A GAF score was not assigned because the psychiatrist was "unable to accurately assess" him at this time.

A January 2013 VA social worker note reported that the Vet Center had called concerning the referral of the Veteran as he presented as very angry and hostile even cursing during his visit.  It was to the point that security in the building continued to check on her.  She indicated the Veteran had a very threatening demeanor and shared multiple stories of "having it in" for people, including his pastor, and fights with others.  She saw him one additional time and he continued to be intimidating and indicated the Veteran's presentation would be a disruption to the group.  

In February 2015, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge.  At this time, the Veteran testified that he stopped working in 2011 due to his anger issues.  The Veteran also stated that all of his psychiatric treatment has been through the VA medical facilities.  He reported that one of his psychiatrists told him in 2011 that he should stop working with children due to his PTSD.  The Veteran further stated that he was institutionalized twice prior to July 2013; once in 2012, and another time in 2013.  

The Board finds that the large majority of the Veteran's symptoms more closely reflect the 50 percent criteria for PTSD.  Specifically, the Veteran isolated himself from others, had difficulty with anger and irritability, thoughts of suicide and poor memory.  He also endorsed poor concentration, sleep disturbance and hypervigilance to the point that he slept with a gun by the bed.  Therefore, in this matter, the Board finds that an increased rating of 50 percent is warranted. Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

However, the evidence throughout the entire appeal period does not demonstrate that the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the Veteran reported suicidal thoughts he also explained he would take the focus off himself and would not act on those thoughts.  Furthermore, there are several instances where the Veteran affirmatively denied the presence of suicidal thoughts.  He denied or otherwise did not display obsessional rituals which interfered with routine activities.  His speech has not been intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was been able to converse with examiners and others in a clear, coherent manner.  Though he has exhibited a depressed mood, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as all examiners of record have found him able to maintain his personal hygiene, finances, and household without assistance.

Furthermore, the symptoms the Veteran does have (e.g. restricted affect, anxiety, depression, recurrent thoughts, diminished interest in activities, avoidance symptoms and irritability and heightened startle response, anger, thoughts of suicide and poor memory) have not been demonstrated to be so frequent and disabling as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although a couple records reflect limited judgment, the majority of the records concluded that judgment was intact.  Furthermore, the record reflects the Veteran has remained married to his wife of over 40 years, retained relationships with his children and his VA physician described him having a strong, stable support network.  The December 2009 VA examiner concluded that the effect of his symptoms on social functioning was minimal and there was no occupational impact as he was still employed at the time of the examination.  During the examination in December 2009 the Veteran also reported participating in youth work and church activities.  

The Board also carefully considered the Veteran's GAF scores.  His GAF scores may have been low during a brief period and were assessed as low as 40 in 2011, but the Board takes note that the GAF score is only part of the evaluation of symptoms of PTSD.  A Board decision will consider all the evidence as to the extent of the disability including the GAF score.  Furthermore, GAF scores do not equate to specific levels of evaluation under the schedular criteria.  The Board finds these GAF scores to be less probative because the Veteran's evaluations during this period show symptoms that are better than those typically associated with such a low score (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  In light of the above, the Veteran does not meet the criteria for a rating in excess of 50 percent for this appeal period.  

The Board has also considered whether additional Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected disability was primarily manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform tasks due to symptoms of chronic sleep impairment, and suspiciousness.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  Furthermore, the Veteran's PTSD symptoms are clearly accounted for in the 50 percent rating pursuant to DC 9411.  Thus, DC 9201 to 9410, and 9412 to 9521 are not for application.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case for an extraschedular evaluation commensurate with the average earning capacity impairment under 38 C.F.R. § 3.321(b)(1).  Consideration of an extraschedular rating is not appropriate, however, in cases where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thun, 22 Vet. App. at 111.  While VA examination and treatment reports note that while the Veteran suffers from PTSD symptoms, the scheduling criteria contemplate such degrees of impairment.  Accordingly, the Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  The schedular rating criteria also include analogous symptoms that are "like or similar to" those listed in the schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2014).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, and reflective of the degree of severity regarding psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  Accordingly, the Board concludes that the Veteran's PTSD has been 30 percent disabling, and no higher, for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in August 2009.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in December 2009.  During the examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

For the period prior to July 3, 2013, an increased rating of 50 percent for PTSD is granted subject to the regulations governing the award of monetary benefits. 


REMAND

In this case, as noted in the introduction, although the RO indicated the issue of TDIU was moot in light of the grant of 100 percent schedular rating for PTSD effective July 3, 2013, the evidence reflects the Veteran was not working prior to that period.

Specifically, the Veteran's application indicated he last worked in May 2013, however during his February 2014 VA examination he indicated he last worked in 2011.  The March 2014 statement from his former employer reported the date he last worked as May 2012.  VA treatment records in May 2012 also reflect that he reported he was terminated at the end of the school year.  In Rice, the United States Court of Appeals for Veterans Claims (Court) held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

As there is evidence the Veteran was not working prior to the period when his 100 percent schedular rating became effective, the claim for TDIU must be developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

After completing any development deemed necessary adjudicate the claim for TDIU for the period prior to July 3, 2013.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


